DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/178,558 for a FRAME APPARATUS, filed on 2/18/2021.  Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of Species 5 (Figs. 20-29B) in the reply filed on 11/16/2021 is acknowledged.
Claims 12 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehni et al. (U.S. Pat. 2,885,166).

[AltContent: textbox (top edge)][AltContent: arrow]
[AltContent: textbox (gap)][AltContent: arrow][AltContent: textbox (1st slot)]
[AltContent: textbox (2nd slot)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    244
    327
    media_image1.png
    Greyscale

[AltContent: textbox (support structure)][AltContent: arrow]



[AltContent: arrow]
[AltContent: arrow]

[AltContent: textbox (3rd slot (extends the entire length) )][AltContent: textbox (bottom edge)]



Regarding claim 3, Lehni teaches the apparatus of claim 1 further comprising: the support structure comprising a top edge and a bottom edge opposite the top edge; wherein the first and second slots are located adjacent to the top edge of the support structure and the first axis is parallel to the top edge of the support structure; and wherein the third slot is located adjacent to the bottom edge of the support structure and the second axis is parallel to the bottom edge of the support structure.
Regarding claim 4, Lehni teaches the apparatus of claim 1 wherein the third slot is aligned with each of the first and second slots and with the gap between the first and second slots so that a third axis that is perpendicular to the first and second axes intersects the third slot and the first slot, a fourth axis that is perpendicular to the first and second axes intersects the third slot and the second slot, and a fifth axis that is perpendicular to the first and second axes intersects the third slot and the gap.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (U.S. Pat. 6,634,127).
Regarding claim 13, Bauer teaches a frame apparatus for displaying an article, the frame apparatus comprising: a support structure comprising a rear surface; a plurality of slots formed into the rear surface of the support structure, the plurality of slots comprising: at least one slot that is elongated along a first axis; and at least one slot that is elongated along a second axis that is perpendicular to the first axis, wherein the at least one slot that is elongated along the second axis does not intersect the at least one slot that is elongated along the first axis; and at least one hanging element slidably coupled to the support structure within one of the plurality of slots (since the slots are longer than the hanging 


[AltContent: textbox (rear surface of support structure)]
    PNG
    media_image2.png
    367
    375
    media_image2.png
    Greyscale

[AltContent: arrow]

[AltContent: textbox (one slot along first axis (first slot))]
[AltContent: arrow]



[AltContent: arrow][AltContent: arrow]



[AltContent: textbox (one slot along second axis)]
[AltContent: textbox (hanging element)]


Regarding claim 14, Bauer teaches the apparatus of claim 13 wherein the support structure comprises a frame (2) and a backer panel (5), and wherein each of the plurality of slots is an aperture formed through the backer panel.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shultz et al. (U.S. Pat. 5,335,434).
Regarding claim 19, Shultz teaches a frame apparatus for displaying an article, the frame apparatus comprising: a frame (40) comprising a rabbet; a stack positioned in the rabbet, the stack comprising a backer panel (22) and a glazing (20), the backer panel comprising a front surface that faces the glazing and a rear surface opposite the front surface; a first slot (32) extending through the backer panel from the front surface of the backer panel to the rear surface of the backer panel, the first slot being elongated along a first axis; and at least one hanging element (30) detachably coupled to the support structure within the first slot so that the at least one hanging element is configured to slide within the first slot along the first axis while remaining coupled to the support structure (since the slot is longer than the hanging element; see Fig. 4), the at least one hanging element comprising a coupling portion (35) that is at least partially located between the front surface of the backer panel and the glazing to couple the hanging element to the support structure and a mounting portion (48) for hanging the support structure from a support surface.
Regarding claim 20, Shultz teaches the apparatus of claim 19 further comprising a second slot extending through the backer panel from the front surface of the backer panel to the rear surface of the backer panel, the second slot being elongated along a second axis that is perpendicular to the first axis (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehni et al. (U.S. Pat. 2,885,166) in view of Shultz et al. (U.S. Pat. 5,335,434).
Regarding claims 5 and 6, Lehni teaches the apparatus of claim 1 comprising a backer panel (1) and a glazing (2) wherein the backer panel comprises a front surface and a rear surface opposite the front surface, the rear surface of the backer panel forming at least a portion of the rear surface of the support structure, but does not teach that the support structure comprises a frame comprising a rabbet and a backer panel located within the rabbet of the frame, the backer panel being held in the rabbet with a retaining mechanism or that each of a plurality of slots is an aperture formed through the backer panel.  Schultz, however, teaches a support structure comprising a frame (40) comprising a rabbet and a backer panel (22) located within the rabbet of the frame, the backer panel being held in the rabbet with a retaining mechanism (end of member 53) and each of a plurality of slots (32) is an aperture formed through the backer panel in order to provide a frame that is attractive and comparatively unique in appearance.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the support structure comprising a frame comprising a rabbet and the backer panel located within the rabbet of the frame, the backer panel being held in the rabbet with a retaining mechanism and each of a plurality of slots is an aperture formed through the 
Regarding claim 7, Lehni and Schultz teach the apparatus of claim 6 wherein Schultz teaches the stack located within the rabbet of the frame, the stack comprising the backer panel and the glazing, and wherein at least a portion of the hanging element is positioned between the front surface of the backer panel and the glazing.
Regarding claim 8, Lehni teaches the apparatus of claim 1 wherein the support structure comprises a frame (2) and a backer panel (1), but does not teach that each of the plurality of slots is an aperture formed through the backer panel. Schultz, however, teaches a support structure comprising a frame wherein each of the plurality of slots (32) is an aperture formed through the backer panel in order to retain the hanging device.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct each of the plurality of slots as an aperture formed through the backer panel in order to provide a more secure portion for retaining the hanging elements..
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (U.S. Pat. 6,634,127).
Regarding claims 15 and 16, Bauer teaches the apparatus of claim 13 but does not teach that the at least one slot that is elongated along the first axis comprises a first slot and a second slot that are spaced apart by a first gap so that the at least one hanging element cannot slide from the first slot to the second slot without being detached from the support surface or at least one slot that is elongated along the second axis comprises a fourth slot and a fifth slot that are spaced apart by a second gap so that the at least one hanging element cannot slide from the fourth slot to the fifth slot without being detached from the support surface.  Bauer, however teaches slots (11b) that comprise a first slot and a second slot that are spaced apart by a first gap so that the at least one hanging element cannot slide from the .
Allowable Subject Matter
Claims 9-11 and 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 3541714, 4509278 (first and second perpendicular slots on a frame)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 18, 2022